DETAILED ACTION
This Office Action is responsive to the amendment for application 16/815,265 filed on 20 December 2021. Claims 1, 9, 17, and 20 have been amended.
	The 35 U.S.C. 101 rejection of claims 1-20 as presented in the previous Office action has been withdrawn in light of Applicant’s arguments and the amendments to the claims.
Claims 1-20 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 1-20 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
As applicant points out on pages 10-11 of the remarks dated 20 December 2020, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “adding the second task to the queue with a second priority of execution time, the second priority of execution time being determined based at least in part on the second priority of execution time modifier and a second queue time at which the second task is added to the queue; executing the first task from the queue in accordance with the first priority of execution time; and executing the second task from the queue in accordance with the second priority of execution time” in conjunction with the rest of the limitations of the claim, and similarly in independent claims 9 and 17.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196